Citation Nr: 1455865	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-31 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to February 1985 and from July 1985 to August 1995.
This appeal comes before the Board of Veterans Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed CAD is related to his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the Veteran's currently diagnosed CAD was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the issue of entitlement to service connection for CAD.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Analysis

The Veteran seeks entitlement to service connection for CAD, which he contends is related to his military service.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including CAD, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

As to Hickson element (1), the medical evidence of record indicates diagnosis of CAD.  See, e.g., a private treatment record from M.K., M.D. dated August 2010.  Based on this evidence, the Board finds that Hickson element (1) is satisfied.

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records are absent complaints of or treatment for CAD.  However, his service treatment records dated October 1994, January 1995, and May 1995 document elevated levels of cholesterol.  Further, as will be discussed below, the Veteran submitted a private opinion from Dr. M.K. dated August 2010 noting the Veteran "clearly" had hyperlipidemia dating back to October 1994.  The Board notes that the definition of hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, hypertriglycerides, etc."  See Dorland's Illustrated Medical Dictionary, 792 (28th ed. 1994) at pg. 795.   

While the evidence shows that the Veteran has been noted to have hyperlipidemia, such a finding is not recognized as a disability for VA benefits purposes.  See §§ 38 U.S.C.A. 101(16) , 105(a) (West 2014); 38 C.F.R. § 3.303(c) (2014); see also 61 Fed Reg. 20,440 , 20, 445 (May 7, 1996 (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities)).  However, Dr. M.K. reported in a September 2009 letter that hyperlipidemia is an established risk factor for CAD.  Based on this evidence, the Board finds that Hickson element (2) is arguably met. 

Turning to Hickson element (3), nexus, the Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed CAD is at least as likely as not related to his military service.  A competent and probative medical opinion is of record concerning the issue of nexus for the Veteran's CAD in the form of the above-referenced August 2010 letter from Dr. M.K.

Specifically, Dr. M.K. noted in the August 2010 letter that he was treating the Veteran for CAD.  Moreover, he noted the Veteran's history of hyperlipidemia and hypertension, and that the Veteran's history of hyperlipidemia dates back to October 1994 during the Veteran's military service.  As discussed above, in a previous September 2009 letter, Dr. M.K. noted that hyperlipidemia is an established risk factor for the development of CAD.  He concluded that the Veteran's CAD is at least as likely as not a result of the hyperlipidemia.  

The opinion of Dr. M.K. was based upon a thorough analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board also notes that B.B., D.O., submitted a private treatment letter dated February 2011 indicating that the Veteran has hypertension and hyperlipidemia which required blood pressure medications and cholesterol medications and have led to his CAD.

Based on the total record, the Board finds that there is sufficient competent medical evidence to indicate that the Veteran's CAD is at least as likely as not related to his military service.  The Board also notes that there is no medical opinion of record which suggests that the Veteran's CAD is not related to his military service.  The Board therefore finds that the benefit of the doubt rule is for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Hickson element (3), and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for CAD.  The benefit sought on appeal is therefore granted.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for CAD is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


